Citation Nr: 9936304
Decision Date: 12/22/99	Archive Date: 02/08/00

DOCKET NO. 98-22 345A          DATE DEC 22, 1999

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board
of Veterans' Appeals (Board) October 1984 decision, which denied
entitlement to service connection for the cause of the veteran's
death.

REPRESENTATION 

Moving Party Represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

E. Pomeranz, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from February 1958 to March 1978.

This case comes before the Board on motion by the moving party
alleging CUE in an October 1984 decision.

FINDINGS OF FACT

1. In an October 1984 decision, the Board denied the appellant's
claim of entitlement to service connection for the cause of the
veteran's death.

2. The appellant has not submitted a viable claim of clear and
unmistakable error in the October 1984 decision which denied her
claim for service connection for the cause of the veteran's death.

CONCLUSION OF LAW

The Board's October 1984 decision did not contain CUE. 38 U.S.C.A.
7111 (West Supp. 1998); 38 C.F.R. 20.1400-21.1411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in an October 1984 decision, the Board denied the
appellant's claim of entitlement to service connection for the
cause of the veteran's death. At that time, the decision was
predicated on the determination that the veteran's service-
connected disabilities, which were incurred in or aggravated by
active service, were not materially or etiologically related to the
cause of his death, which was respiratory arrest due to, or as a
consequence of, massive cerebral bleed with

- 2 - 

brain death and hypertension. According to the Board, although the
veteran's service medical records showed that on one occasion, the
veteran had a slightly elevated blood pressure reading, the records
also reflected that the veteran's blood pressure returned to normal
on subsequent testing. Thus, it was the Board's determination that
hypertension was not shown in active service, and was not disabling
to a degree of 10 percent within one year after the veteran's
separation therefrom. Accordingly, the Board concluded that the
veteran's death was not caused or contributed to by any
disabilities incurred in or aggravated by active service.

The moving party sought reconsideration of the Board's October 1984
determination in June 1998. At that time, the appellant contented
that because the veteran's service medical records showed that on
one occasion, he had an elevated blood pressure reading, and in
light of the veteran's cause of death, which was respiratory arrest
due to, or as a consequence of, massive cerebral bleed with brain
death and hypertension, the VA had a "duty to assist" her in the
development of her claim. The appellant stated that in the Board's
October 1984 decision, the Board indicated that upon a review of
the veteran's service medical records, "there was one episode of a
slightly elevated blood pressure reading which was reported to have
returned to normal on subsequent testing." According to the
appellant, the Board further noted that "post-service reported
hypertension [could not have been] associated with an apparently
acute and transitory slightly elevated blood pressure reading
reported in active service." The appellant maintained that in
making the above statements, the Board was making its own medical
opinion as to the relationship between the in-service elevated
blood pressure reading and the subsequent post-service diagnosis of
chronic hypertension. According to the appellant, the VA's "duty to
assist" should have included having all. available medical evidence
reviewed by a specialist in cardiovascular disorders so that he/she
could provide an opinion as to whether or not the veteran's
inservice elevated

- 3 -

blood pressure reading was related to the post-service diagnosis of
hypertension, as well as to the veteran's subsequent death. The
appellant maintained. that the Board's failure to assist her with
her claim represented clear and unmistakable error in that if the
error had not been made, and the subsequent medical opinion
supported her contentions, the benefit in question would have been
approved.

In a correspondence, dated in March 1999, from the Board to the
appellant, the Board noted that in November 1997, the Board was in
the process of promulgating regulations regarding revision of prior
Board decisions on the grounds of CUE, and had decided to defer
determinations on all such requests until those regulations had
been finalized. The Board stated that in January 1999, the CUE
regulations were finalized, and the Department of Veterans Affairs
(VA) published final CUE regulations. The Board provided to the
moving party a copy of the pertinent regulations regarding a
request for CUE review of a Board decision. In addition, the Board
advised the appellant to review the pertinent regulations and
specifically confirm that she wished to proceed with CUE review. In
a statement dated in October 1999, the appellant's representative
made arguments concerning CUE.

Motions for review of prior Board decisions on the grounds of CUE@
are adjudicated pursuant to the Board's Rules of Practice at 38
C.F.R.  20.1400-1411. Pursuant to 38 C.F.R. 20.1404(b), the motion
alleging CUE in a prior Board decision must set forth clearly and
specifically the alleged CUE, or errors of fact or law in the Board
decision, the legal or factual basis for such allegations, and why
the result would have been different but for the alleged error.
Non-specific allegations of failure to follow regulations or
failure to give due process, or any other general, non-specific
allegations of error, are insufficient to satisfy the requirement
of the previous sentence. Motions that fail to comply with the
requirements set forth in this paragraph shall be denied. The Board
notes that it has original jurisdiction to determine whether CUE
exists in a prior final Board decision.

- 4 - 

Rule 1402, which is currently found at 38 C.F.R. 20.1403, relates
to what constitutes CUE and what does not, and provided as follows:

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact, or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. --(1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 21,
1992. For a Board decision issued on or after July 21, 1992, the
record that existed when that decision was made includes relevant
documents possessed by the Department of Veterans Affairs not later
than 90 days before such record was transferred to the Board for
review in reaching that decision, provided that the documents could
reasonably be expected to be part of the record.

5 - 

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error.--(1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's failure to fulfill the duty to
assist.

(3) Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

(Authority: 38 U.S.C.A. 501(a), 7111).

- 6 -

The Board points out that a review for CUE in a prior Board
decision must be based on the record and the law that existed when
that decision was made. The United States Court of Appeals for
Veterans Claims (Court) has stated that for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time,
were not before the adjudicator (i.e., more than a simple
disagreement as to how the facts were weighed or evaluated), or the
statutory or regulatory provisions extant at the time were
incorrectly applied," (2) the error must be "undebatable" and the
sort "which, had it not been made, would have manifestly changed
the outcome at the time it was made," and (3) a determination that
there was CUE must be based on the record and law that existed at
the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v.
Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently stressed
the rigorous nature of the concept of CUE. "Clear and unmistakable
error is an administrative failure to apply the correct statutory
and regulatory provisions to the correct and relevant facts; it is
not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1
Vet. App. 370, 372 (1991). CUE "are errors that are undebatable, so
that it can be said that reasonable minds could only conclude that
the original decision was fatally flawed at the time it was made."
Russell, 3 Vet. App. at 313. "It must always be remembered that
[clear and unmistakable error] is a very specific and rare kind of
error."' Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A disagreement
with how the

- 7 - 

Board evaluated the facts is inadequate to raise the claim of clear
and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95
(1995).

In the instant case, the appellant contends, in essence, that the
VA breached its duty to assist her in the development of facts
pertinent to her claim. Specifically, the appellant maintains that
the Board should have requested a medical opinion in order to
determine whether or not the veteran's in-service elevated blood
pressure reading was related to the post-service diagnosis of
hypertension, as well as to the veteran's subsequent death. The
appellant contends that the Board's failure to assist her with her
claim represented clear and unmistakable error in that if the error
had not been made, and the subsequent medical opinion supported her
contentions, the benefit in question would have been approved.
However, the Board observes that the Board's Rules of Practice have
clearly identified examples of situations that do not constitute
CUE, which include the Secretary's failure to fulfill the duty to
assist. See 64 Fed. Reg. At 2139 (to be codified at 38 C.F.R.
20.1403 (d)(2)); see also Caffrey v. Brown, 6 Vet. App. 377, 383-84
(1994) (holding that a breach of the duty to assist cannot form the
basis of a finding that there was an act of CUE).. The Board notes
that in Hazen v. Gober, 10 Vet. App. 511 (1997), the Court held
that a failure in the duty to assist could not constitute CUE.
Moreover, the Court further held that failure to request an
examination did not constitute clear and unmistakable error on the
basis that there was no way of knowing what such an examination
would have yielded and, therefore, it could not have been concluded
that it "would have manifestly changed the outcome." Id. Thus, in
light of the above, it is the Board's determination that a breach
of the duty to assist creates an incomplete record, not an
incorrect record. See Caffrey v. Brown, supra. Accordingly, the
Board concludes that the moving party has not demonstrated that the
Board's October 1984 decision contains CUE.

In the absence of any additional allegations, the appellant's
motion is denied.

- 8 -

ORDER

The motion for revision of the October 1984 Board decision on the
grounds of clear and unmistakable error is denied.

DEBORAH W. SINGLETON 
Member, Board of Veterans' Appeals

- 9 - 


